332 S.W.3d 348 (2011)
Timothy R. NOLAN, Appellant,
V.
STATE of Missouri, Respondent.
No. WD 72116.
Missouri Court of Appeals, Western District.
March 8, 2011.
Matthew Ward, Columbia, MO, for Appellant.
Richard A. Starnes, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., JAMES EDWARD WELSH, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Timothy R. Nolan appeals the circuit court's judgment denying part of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).